326 S.W.3d 505 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Lester A. MINNER, Defendant/Appellant.
No. ED 94298.
Missouri Court of Appeals, Eastern District, Division Three.
November 16, 2010.
Shaun J. Mackelprang, Robert J. Bartholomew, Jr., Jefferson City, MO, for Plaintiff/Respondent.
Ellen H. Flottman, Columbia, MO, for Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Lester A. Minner appeals from the trial court's judgment entered upon a jury verdict convicting him of first-degree assault and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court committed no plain error. Rule 30.20;[1]State v. Washington, 260 S.W.3d 875, 879 (Mo.App. E.D.2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2008, unless otherwise indicated.